Name: Commission Regulation (EC) NoÃ 659/2007 of 14 June 2007 opening and providing for the administration of import tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds
 Type: Regulation
 Subject Matter: means of agricultural production;  trade;  tariff policy
 Date Published: nan

 15.6.2007 EN Official Journal of the European Union L 155/20 COMMISSION REGULATION (EC) No 659/2007 of 14 June 2007 opening and providing for the administration of import tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas, (1) In the framework of the World Trade Organisation, the Community has undertaken to open annual import tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds. (2) It is necessary to lay down detailed rules for the opening and administration of these import tariff quotas every year for the period from 1 July to 30 June of the following year. (3) Pursuant to Article 29(1) of Regulation (EC) No 1254/1999, imports into the Community should be subject to import licences. However, it is appropriate to manage these import tariff quotas by attributing import rights as a first step and issuing import licences as a second, as provided for in Article 6(3) of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2). In this way, operators that have obtained import rights should be able to decide, during the course of the import tariff quota period, the moment when they wish to apply for import licences, taking into account their actual trade flows. In any case, Regulation (EC) No 1301/2006 limits the period of validity of licences to the last day of the import tariff quota period. (4) Rules should be laid down on the submission of applications and the information to be given in the applications and licences, where necessary in addition to or by way of derogation from certain provisions of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3) and Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4). (5) Regulation (EC) No 1301/2006 lays down in particular detailed provisions on the applications for import rights, the status of applicants and the issue of import licences. The provisions of that Regulation should apply, from 1 July 2007, to import licences issued pursuant to this Regulation, without prejudice to additional conditions laid down in this Regulation. (6) In order to prevent speculation, the quantities available within the import tariff quotas should be made accessible to operators which are able to show that they are genuinely engaged in import on a significant scale from third countries. Therefore, in order to ensure efficient management, the traders concerned should be required to have imported a minimum of 25 animals during each of the two reference periods referred to in Article 5 of Regulation (EC) No 1301/2006, provided that a consignment of 25 animals may be considered to be a commercially viable consignment. Moreover, for administrative reasons, Member States should be allowed to accept certified copies of the documents proving the existence of trade with third countries. (7) In addition, a security should be fixed for import rights. Import licences should not be transferable and licences should be issued to traders solely for the quantities for which they have been allocated import rights. (8) In order to oblige operators to apply for import licences for all import rights allocated, submission of the licence application for the quantities allocated should constitute, with regard to the import rights security, a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (5). (9) Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6) provides for customs supervision of goods released for free circulation at a reduced rate of duty on account of their end-use. The animals imported under the import tariff quotas provided for in this Regulation should be monitored for a certain period in order to ensure that they are not slaughtered during that period. (10) To this end, a security should be lodged, the amount of which should cover the difference between the Common Customs Tariff duty and the reduced duty applicable on the date of release for free circulation of animals in question. (11) For the sake of clarity, Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98 (7), should therefore be repealed and replaced by a new Regulation as of 1 July 2007. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The import tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds referred to in Annex I are hereby opened every year for the period from 1 July to 30 June of the following year (import tariff quota periods). The tariff quotas shall have order numbers 09.4196 and 09.4197. Article 2 1. For the purposes of this Regulation, animals as referred to in Article 1 shall be other than for slaughter where they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation. Derogations may be granted in duly proven cases of force majeure. 2. To qualify under the import tariff quota covered by order number 09.4197, the following documents must be presented: (a) for bulls: a pedigree certificate, (b) for cows and heifers: a pedigree certificate or a certificate of registration in a herdbook certifying the purity of the breed. Article 3 1. The import tariff quotas referred to in Annex I shall be managed by attributing import rights as a first step and issuing import licences as a second. 2. Regulations (EC) No 1445/95, (EC) No 1291/2000 and (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 4 1. For the purposes of application of Article 5 of Regulation (EC) No 1301/2006, applicants shall demonstrate that they have imported at least 25 animals covered by CN code 0102 90 during each of the two reference periods referred to in that Article. Member States may accept as proof of trade with third countries copies of the documents referred to in the second paragraph of Article 5 of Regulation (EC) No 1301/2006, duly certified by the issuing authority. 2. A company formed by the merger of companies each having reference imports complying with the minimum quantity referred to in paragraph 1 of this Article may use those reference imports as proof of trade. Article 5 1. Applications for imports rights shall be submitted no later than 13:00, Brussels time, on 20 June preceding yearly import tariff quota period. 2. A security of EUR 3 per head relating to the import rights shall be lodged with the competent authority together with the application for import rights. 3. No later than 16:00, Brussels time, on the fifth working day following the end of the period for the submission of applications referred to in paragraph 1, Member States shall notify the Commission of the total quantities applied for each order number. Article 6 1. Import rights shall be awarded starting from the seventh and no later than the sixteenth working day following the end of the period for the notifications referred to in Article 5(3). 2. If application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in fewer import rights to be allocated than had been applied for, the security lodged in accordance with Article 5(2) of this Regulation shall be released proportionally without delay. Article 7 1. The release for free circulation of the quantities awarded under the quotas referred to in Annex I is subject to the presentation of an import licence. 2. Import licence applications shall cover the total quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85. Article 8 1. Import licence applications shall be submitted solely in the Member State where the applicant has applied and obtained import rights under the quotas referred to in Annex I. Each issue of an import licence shall result in a corresponding reduction of the import rights obtained and the security lodged in accordance with Article 5(2) shall be released proportionally without delay. 2. Import licences shall be issued in the name of the operator who has obtained the import rights. 3. Import licence applications and import licences shall contain the following: (a) in box 8, the country of origin; (b) in box 16, one or several of the CN codes listed in Annex I; (c) in box 20, the order number of the quota and one of the entries provided for in Annex II. Article 9 By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, rights deriving from import licences issued pursuant to this Regulation shall not be transferable. Article 10 1. Imported animals shall be monitored in accordance with Article 82 of Regulation (EEC) No 2913/92 to ensure that they are not slaughtered within four months of their release for free circulation. 2. In order to ensure that the obligation not to slaughter imported animals referred to in paragraph 1 is fulfilled and that unpaid duties are collected where that obligation is not complied with, importers shall lodge a security with the competent customs authorities. The security shall be equal to the difference between the customs duties laid down in the Common Customs Tariff and the duties referred to in Annex I applicable on the date of release for free circulation of the animals in question. 3. The securities provided for in paragraph 2 shall be released immediately where proof is presented to the customs authorities concerned that the animals: (a) have not been slaughtered within the four months following the date of their release for free circulation; or (b) they have been slaughtered within that period for reasons of force majeure or for health reasons or have died of disease or as a result of an accident. Article 11 Regulation (EC) No 1081/1999 is repealed. Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. However, Article 11 shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 586/2007 (OJ L 139, 31.5.2007, p. 5). (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 1913/2006. (6) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (7) OJ L 131, 27.5.1999, p. 15. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26, corrected by OJ L 47, 16.2.2007, p. 21). ANNEX I Import tariff quotas referred to in Article 1 Order No CN code Taric codes Description Quota volume (head of cattle) Customs duty 09.4196 ex 0102 90 05 01029005*20 *40 Cows and heifers other than for slaughter of the following mountain breeds: grey, brown, yellow and mottled Simmental breeds and Pinzgau breed 710 6 % ex 0102 90 29 01029029*20 *40 ex 0102 90 49 01029049*20 *40 ex 0102 90 59 01029059*11 *19 *31 *39 ex 0102 90 69 01029069*10 *30 09.4197 ex 0102 90 05 01029005*30 *40 *50 Bulls, cows and heifers other than for slaughter of the following breeds: mottled Simmental breed and Schwyz and Fribourg breeds 711 4 % ex 0102 90 29 01029029*30 *40 *50 ex 0102 90 49 01029049*30 *40 *50 ex 0102 90 59 01029059*21 *29 *31 *39 ex 0102 90 69 01029069*20 *30 ex 0102 90 79 01029079*21 *29 ANNEX II Entries referred to in Article 8(3)(c)  : in Bulgarian : Ã Ã »Ã ¿Ã ¸Ã ¹Ã Ã ºÃ ¸ Ã ¸ Ã ¿Ã »Ã °Ã ½Ã ¸Ã ½Ã Ã ºÃ ¸ Ã ¿Ã ¾ÃÃ ¾Ã ´Ã ¸ (Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   659/2007) Ã Ã ¾Ã ´Ã ¸Ã ½Ã ° Ã ½Ã ° Ã ²Ã ½Ã ¾Ã : ¦  : in Spanish : Razas alpinas y de montaÃ ±a [Reglamento (CE) no 659/2007], aÃ ±o de importaciÃ ³n: ¦  : in Czech : alpskÃ ¡ a horskÃ ¡ plemena (naÃ Ã ­zenÃ ­ (ES) Ã . 659/2007), rok dovozu: ¦  : in Danish : Alpine racer og bjergracer (forordning (EF) nr. 659/2007), importÃ ¥r: ¦  : in German : HÃ ¶henrassen (Verordnung (EG) Nr. 659/2007), Einfuhrjahr: ¦  : in Estonian : Alpi tÃ µugu ja mÃ ¤gitÃ µugu (mÃ ¤Ã ¤rus (EÃ ) nr 659/2007), impordi aasta: ¦  : in Greek : Ã Ã »ÃÃ ¹Ã ºÃ ­Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã Ã µÃ Ã ¯Ã ²Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 659/2007], Ã ­Ã Ã ¿Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã : ¦  : in English : Alpine and mountain breeds (Regulation (EC) No 659/2007), Year of import: ¦  : in French : Races alpines et de montagne [rÃ ¨glement (CE) no 659/2007], annÃ ©e d'importation: ¦  : in Italian : Razze alpine e di montagna [regolamento (CE) n. 659/2007], anno d'importazione: ¦  : in Latvian : AlpÃ «no un kalnu Ã ¡Ã ·irÃ u dzÃ «vnieki (Regula (EK) Nr. 659/2007), importa gads: ¦  : in Lithuanian : AukÃ ¡tikalniÃ ³ ir kalnÃ ³ veislÃ s (Reglamentas (EB) Nr. 659/2007), importo metai: ¦  : in Hungarian : alpesi Ã ©s hegyi fajtÃ ¡jÃ º (659/2007/EK rendelet), behozatal Ã ©ve: ¦  : in Maltese : Razez Alpini u tal-muntanja (Ir-Regolament (KE) Nru 659/2007), is-Sena ta' l-importazzjoni: ¦  : in Dutch : Bergrassen (Verordening (EG) nr. 659/2007), invoerjaar: ¦  : in Polish : Rasy alpejskie i gÃ ³rskie (rozporzÃ dzenie (WE) nr 659/2007), rok przywozu: ¦  : in Portuguese : RaÃ §as alpinas e de montanha [Regulamento (CE) n.o 659/2007], ano de importaÃ §Ã £o: ¦  : in Romanian : Rase alpine Ãi montane [Regulamentul (CE) nr. 659/2007], anul de import: ¦  : in Slovak : AlpskÃ © a horskÃ © plemenÃ ¡ [nariadenie (ES) Ã . 659/2007], Rok vÃ ½vozu: ¦  : in Slovenian : Alpske in gorske pasme (Uredba (ES) Ã ¡t. 659/2007), leto uvoza: ¦  : in Finnish : Alppi- ja vuoristorotuja (Asetus (EY) N:o 659/2007), tuontivuosi: ¦  : in Swedish : Alp- och bergraser (fÃ ¶rordning (EG) nr 659/2007), importÃ ¥r: ¦